422 F.2d 872
70-1 USTC  P 9316
Hubert C. STRATTON and Margaret M. Stratton, appellants,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 563, Docket 33730.
United States Court of Appeals, Second Circuit.
Argued April 2, 1970.Decided April 2, 1970.

George C. Shattuck, Syracuse, N.Y.  (Donald J. Zahn, Bond, Schoeneck & King, Syracuse, N.Y. of counsel), for appellants.
Paul M. Ginsburg, Department of Justice, Washington, D.C.  (Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, William Massar, Attys., Department of Justice, Washington, D.C., of counsel), for appellee.
Before KAUFMAN and FEINBERG, Circuit Judges, and TIMBERS, District Judge.1
PER CURIAM:


1
The petition to review is denied and the judgment of the Tax Court, reported at 28 T.C.M. 284 (1969), is affirmed on the opinion of Judge Simpson.



1
 Chief Judge of the District of Connecticut, sitting by designation